DETAILED CORRESPONDENCE
Remarks
A new examiner has inherited this case. An updated search has been done accordingly.

Response to Amendments
Applicant’s amendment to Claim 1 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.
 	
Claims 1-8, 10, 12-17, 21-23, and 25 are pending, with Claims 9, 11, 8-20 and 24 cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 12-25 have been considered but are moot because the new ground of rejection does not rely on references Mayar (US 2017/0340848) in view of van Erp (US 2006/0094987), Harders (US 2017/0136215), Dobkin (US 5902275) and Shillington (US 5005793) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “a terminal aperture” is not supported in the provided disclosure, resulting in inconsistent language failing to disclose claimed subject matter. According to applicant’s remarks, page 8 line 5 and line 7, the “minor aperture” is also the “terminal aperture”. Therefore, for the purposes of examination, the examiner is interpreting the “a terminal aperture” to be the “a minor aperture”.

Claim Objections
Claims 5-6, 15, 22 and 25 are objected to because of the following informalities: 
Regarding Claim 5 line 1, “comprising a pair of arms” should be amended to be amended to be “one or more arms comprising a pair of arms”. 
Regarding Claim 5 line 3, “the arms” should be amended to be “the pair of arms” for clarity and consistency.

Regarding Claim 6 line 1, “the arms” should be amended to be “the pair of arms” for consistency and clarity. 

Regarding Claim 15 line 20, “one or both arms” should be amended to be “one or both arms of the pair of arms” for consistency and clarity. 
	Regarding Claim 15 lines 21-22, “the arms” should be amended to be “the pair of arms” for consistency and clarity. 

Regarding Claim 22 line 1, “one or both arms” should be amended to be “one or more arms of the pair of arms” for consistency and clarity.

Regarding Claim 25 line 15, “one or both arms” should be amended to be “one or both arms of the pair of arms” for consistency and clarity. 
Regarding Claim 25 lines 16, “the arms” is indefinite, and should be amended to be “the pair of arms” for consistency and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Regarding Claim 23 lines 1-3, “a minor aperture” and “the minor aperture” are indefinite, as according to applicant’s remarks, page 8 line 5 and line 7, the “minor aperture” is also the “terminal aperture”. For the purposes of examination, the examiner is interpreting “minor aperture” to be the same as the “terminal aperture”. For the purpose of amending inconsistent language, “a minor aperture” should be amended to “the minor aperture

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385).
Regarding Claim 1, Wright teaches a securement device (Fig. 1) for securing an endovascular structure (Fig. 1, (T)), the securement device comprising: a base (Fig. 1, (12)); and 
an upper section (Fig. 1, (24)) connected to the base (12), the upper section (24) including 
an aperture (Fig. 3, (52)) extending therethrough, the aperture (52) having a central axis, 
a slit (Fig. 3, (50)) disposed adjacent the aperture (52) and extending from the aperture (52) at least partially toward the base (12), the slit (50) comprising a terminal aperture (Fig. 3, (13)), wherein the aperture (52) and the terminal aperture (13) are disposed on opposite sides of the slit (as seen in Fig. 3, wherein (52) and (13) are on opposite sides of (50)), and 
wherein a distance between an upper end of the aperture (52) and a lower end of the terminal aperture (13) represents a majority of an overall height of the device (as seen in Fig. 3, wherein (52) is near the upper portion of the upper section (24), whereas (13) is level with the base (12)).
Wright doesn’t explicitly teach a split extending along a surface of the upper section, the split providing access to the aperture, and to the slit, wherein the slit and the split are disposed on opposite sides of the aperture and are vertically aligned with one another, and wherein the aperture is larger than the slit and the split.
In related prior art, Taylor teaches a securement device having an upper section (Fig. 4, (10)) with a base (Fig. 4, (12)) with an aperture (Fig. 4, (15)) and a split (Fig. 4, (11)) extending along a surface of the upper section (as seen in Fig. 4 wherein (11) is extending along a surface of the upper section (10)), the split (11) providing access to the aperture (15).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright, to include a split extending along a surface of the upper section, as taught by Taylor, for the motivation of allowing medical line to be easily inserted into the (slot) aperture by guiding and pulling, such that frictional and mechanical mechanisms retain the medical line in the aperture (slot), and allowing medical line to be easily removed by simply pulling upward at a force exceeding the mechanical and friction forces holding the line the (slot) aperture (Taylor [0049]).
The modified securement device of Wright and Taylor teaches the split (Taylor (11)) providing access to the aperture. The split of Taylor leads to an aperture in Taylor, therefore in the combined device, the split will lead to the aperture (52) of Wright.
The modified securement device of Wright and Taylor also teaches the split providing access to the aperture and to the slit; wherein the split of Taylor in the combined device leads to the aperture (52) of Wright, therefore also leads to the slit (50) of Wright. 
The modified securement device of Wright and Taylor also teaches wherein the slit and the split are disposed on opposite sides of the aperture and are vertically aligned with one another; as seen in Wright, and in the combined device, the split of Taylor would be above the aperture (52) of Wright and the slit (50) of Wright, therefore would be on opposite sides of the aperture (52) and would also be vertically aligned with one another as seen in Wright and Taylor), and wherein the aperture is larger than the slit and the split (seen in Wright and in the combined device, wherein the slit (50) is smaller than aperture (52) of Wright; in Taylor [0050] the split (11) can be 0 inches in diameter, therefore the split would be smaller than the aperture (52) in the combined device.

Regarding Claim 2, Wright in view of Taylor teaches the modified device of claim 1.
Wright in view of Taylor doesn’t explicitly teach wherein at least the upper section is formed from an elastomer material capable of deforming to enable selective widening of the split for providing access to the aperture.  
In related prior art, Taylor [0049] teaches an upper section formed of flexible (elastomer) material allowing the splits (11) to move or deform to accept a medical line.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright and Taylor, to be formed from an elastomeric material capable of deforming, as taught by Taylor, for the motivation of allowing deformation of the split to receive a medical line in the aperture (Taylor [0049]).

Regarding Claim 7, Wright in view of Taylor teaches the modified device of claim 1, wherein the upper section is narrower at a top than at a bottom (Wright [0029] and seen in Fig. 1 and Fig. 24, wherein the upper section is narrower at the top than the bottom to achieve a vault shape with an apex).
  
Regarding Claim 8, Wright in view of Taylor teaches the modified device of claim 1, wherein the split is formed on an upper side of the upper section (as taught in Taylor and in the combined device, wherein the split (11) of Taylor is formed in the upper side of the upper section).

Regarding Claim 12, Wright in view of Taylor teaches the modified device of claim 1, wherein the base (Wright (12)) includes an adhesive on a bottom surface and a removable cover disposed over the adhesive (Wright [0033] wherein the base (12) has adhesive on the base securement (120) portion of (12), and (Wright [0035]) has a pair of wax paper covers disposed over the adhesive).

  Regarding Claim 21, Wright in view of Taylor teaches the modified device of claim 1, wherein the slit (Wright (50)) extends through to the aperture (Wright (52)) such that the aperture (52) and the slit (50) form a contiguous opening upon opening of the aperture (52).

Regarding Claim 23, Wright in view of Taylor teaches the modified device of claim 1, further comprising a minor aperture (Wright (13)) disposed adjacent a bottom of the slit (Wright (50)) such that the minor aperture (13) is below the slit (50) and the aperture (52) is above the slit (50, and seen in Wright Fig. 3), wherein the minor aperture (13) has a diameter greater than a distance between sidewalls of the slit (as seen in Wright Fig. 3) but less than a diameter of the aperture (52).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Smith et al., (US 2007/0265572).
Regarding Claim 3, Wright in view of Taylor teaches the modified device of claim 2, but don’t explicitly teach wherein the device has a Shore A durometer of about 20 to about 70.
In related prior art, Smith teaches a securement device having an upper section (Fig. 3, (22)) and a base (Fig. 3, (18)), wherein the device has a Shore A durometer hardness in a range of about 40 to 60 durometer (this reads within the claimed range of about 20 to about 70 durometer).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the device of Wright and Taylor, to have a Shore A durometer of about 20 to about 70, as taught by Smith, for the motivation of allowing the device to sufficiently grip the catheter (or other medical tubing) while retaining the necessary amount of elasticity for securing a variety of tubing/catheter sizes (Smith [0116]).

Claims 4-6, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Atkinson et al., (US 2014/0309687).
Regarding Claim 4, Wright in view of Taylor teaches the modified device of claim 2, but doesn’t explicitly teach the device further comprising one or more arms attached to the upper section.
In related securement prior art, Atkinson teaches a securement device (Fig. 8) placed on the body, the device having an upper section (Fig. 8, annotated, (18, 20)) and a base (22, 24), wherein the device further comprises one or more arms (Fig. 8, (10)) attached to the upper section (Fig. 8, annotated (18, 20)).

    PNG
    media_image1.png
    335
    325
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright and Taylor, to comprise one or more arms attached to the upper section, as taught by Atkinson, for the motivation of providing grips near the pivot axis to facilitate one-handed opening motions (Atkinson [0064]).

Regarding Claim 5, Wright in view of Taylor and Atkinson teaches the modified device of claim 4, comprising a pair of arms disposed opposite one another (Atkinson Fig. 8), each arm (Atkinson (10)) extending in a direction transverse to the central axis of the aperture (seen in Atkinson Fig. 8, wherein the arms (10) extend transverse to the central axis, therefore on the combined device would do the same regarding the central axis of the aperture) such that a downward force against the arms (Atkinson (10)) causes the split to widen (Atkinson [0064] wherein downward force against (10) causes the device to (open) widen).
  
Regarding Claim 6, Wright in view of Taylor and Atkinson teaches the modified device of claim 5, wherein the arms (Atkinson (10)) are angled upwards from horizontal (seen in Atkinson Fig. 8, wherein the arms (10) are angled upwards from horizontal).  

Regarding Claim 22, Wright in view of Taylor and Atkinson teaches the modified device of claim 6, wherein an end of one or both arms (Atkinson (10)) extends to a height greater than the split (wherein in Atkinson Fig. 8, the arms (10) are located on the upper portion of the upper section of the device; the same would apply in the modified device, therefore making the arms extend to a greater height than the split).  

Regarding Claim 25, Wright teaches a securement device (Fig. 1) for securing an endovascular structure (Fig. 1, (T)), the securement device comprising: a base (Fig. 1, (12)); and 
an upper section (Fig. 1, (24)) connected to the base (12), the upper section (24) including 
an aperture (Fig. 3, (52)) extending therethrough, the aperture (52) having a central axis,
a slit (Fig. 3, (50)) disposed adjacent the aperture (52) and extending from the aperture (52) at least partially toward the base (12), the slit (50) comprising a terminal aperture (Fig. 3, (13)), wherein the aperture (52) and the terminal aperture (13) are disposed on opposite sides of the slit (as seen in Fig. 3, wherein (52) and (13) are on opposite sides of (50)), 
wherein a distance between an upper end of the aperture (52) and a lower end of the terminal aperture (13) represents a majority of an overall height of the upper section (as seen in Fig. 3, wherein (52) is near the upper portion of the upper section (24), whereas (13) is level with the base (12)).
Wright doesn’t explicitly teach a split extending along a surface of the upper section, the split providing access to the aperture, and to the slit; nor teaches a pair of arms attached to the upper section and disposed opposite one another, wherein an upper surface of each arm is angled upward from horizontal as it extends outward and wherein an end of one or both arms extends to a height greater than the split, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen.
In related prior art, Taylor teaches a securement device having an upper section (Fig. 4, (10)) with a base (Fig. 4, (12)) with an aperture (Fig. 4, (15)) and a split (Fig. 4, (11)) extending along a surface of the upper section (as seen in Fig. 4 wherein (11) is extending along a surface of the upper section (10)), the split (11) providing access to the aperture (15).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright, to include a split extending along a surface of the upper section, as taught by Taylor, for the motivation of allowing medical line to be easily inserted into the (slot) aperture by guiding and pulling, such that frictional and mechanical mechanisms retain the medical line in the aperture (slot), and allowing medical line to be easily removed by simply pulling upward at a force exceeding the mechanical and friction forces holding the line the (slot) aperture (Taylor [0049]).
The modified securement device of Wright and Taylor teaches the split (Taylor (11)) providing access to the aperture. The split of Taylor leads to an aperture in Taylor, therefore in the combined device, the split will lead to the aperture (52) of Wright.
The modified securement device of Wright and Taylor also teaches the split providing access to the aperture and to the slit; wherein the split of Taylor in the combined device leads to the aperture (52) of Wright, therefore also leads to the slit (50) of Wright. 
The modified device of Wright and Taylor still doesn’t explicitly teach a pair of arms attached to the elastomer upper section and disposed opposite one another, wherein an upper surface of each arm is angled upward from horizontal as it extends outward and wherein an end of one or both arms extends to a height greater than the split, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen.
In related securement prior art, Atkinson teaches a securement device (Fig. 8) placed on the body, the device having an upper section (Fig. 8, annotated, (18, 20)) and a base (22, 24), wherein the device further comprises one or more arms (Fig. 8, (10)) attached to the upper section (Fig. 8, annotated (18, 20)),

    PNG
    media_image1.png
    335
    325
    media_image1.png
    Greyscale

wherein opposite one another (Fig. 8), each arm (10) extending in a direction transverse to the central axis of the aperture (seen in Fig. 8, wherein the arms (10) extend transverse to the central axis, therefore on the combined device would do the same regarding the central axis of the aperture) such that a downward force against the arms (10) causes the split to widen (Atkinson [0064] wherein downward force against (10) causes the device to (open) widen). Further, Atkinson teaches wherein the arms (10) are angled upwards from horizontal (seen in Fig. 8, wherein the arms (10) are angled upwards from horizontal), wherein the arms (10) extend to a height greater than the split (wherein in Fig. 8, the arms (10) are located on the upper portion of the upper section of the device; the same would apply in the modified device, therefore making the arms extend to a greater height than the split).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright and Taylor, to comprise one or more arms attached to the upper section, as taught by Atkinson, for the motivation of providing grips near the pivot axis to facilitate one-handed opening motions (Atkinson [0064]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Pedagogy Continuing Nurse Education, "Peripheral IV Catheter Chart" (Jan/Feb 2016).
Regarding Claim 10, Wright in view of Taylor teaches the modified device of claim 1. 
While Wright [0026] teaches IV catheters and connectors are standardized, and [0032] wherein the upper section (which includes the aperture and minor aperture) are dimensioned for receiving therein the tubing T of the IV set; Wright in view of Taylor is silent to wherein the aperture has a diameter of about 2 mm to about 20 mm.
In related IV tubing and catheters prior art, Pedagogy teaches a standardized peripheral IV catheter dimensions chart, which details various standardized IV catheter and tubing dimensions known to those with skill in the art. As shown in the chart, a 14-gauge catheter and tubing would have an external diameter of 2.1mm, which is within the claimed range of 2mm to 20mm diameter which the aperture would need to accommodate.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date that the aperture of Wright and Taylor would have a diameter of about 2mm to 20mm, as Pedagogy teaches that a standard 14-gauge catheter known in the art has an external diameter of 2.1mm. Since Wright [0032] teaches the upper portion of the device (including the aperture (52)) is dimensioned for receiving tubing of an IV set, it would be obvious that the aperture of Wright would be designed to accommodate a 14-gauge catheter and tubing diameter when in use with such a catheter and tubing, thus the aperture would have at least a 2.1mm diameter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Highsmith (US 2016/0166808). 
Regarding Claim 13, Wright in view of Taylor teaches the modified device of claim 1, but doesn’t explicitly teach wherein the base includes one or more magnets.  
In related prior art, Highsmith teaches a securement device (Fig. 1, (10)) having an upper section (Fig. 1, (14)) and a base (Fig. 1, (16)), wherein the base includes one or more magnets ([0029] wherein the bottom surface (24) of (16) can include magnets).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the securement device base of Wright and Taylor, to include one or more magnets, as taught by Highsmith, for the motivation of providing traction on the support surface (Highsmith [0029]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Burke (2016/0114103). 
Regarding Claim 14, Wright in view of Taylor teaches the modified device of claim 1, but doesn’t explicitly teach the device further comprising a swivel mechanism enabling selective rotation of the upper section relative to the base. 
In related prior art, Burke teaches a securement device (Figs 1-5) for securing an endovascular structure (Fig. 4, (10), also taught in [0009]), further comprising a swivel mechanism (Fig. 4, (12, 13)) enabling selective rotation of the upper section relative to the base ([0025] wherein the element is rotatable or can be locked). As shown in the cross-sectional view of Fig. 4, the base (3) may include a (channel element) socket (13) and the upper section (11) may include a corresponding ball (12). The ball (12) is received into the socket (13) to form a ball and socket joint (12, 13) that enables rotation of the upper section ([0025] wherein (11) is rotatable with respect to (13)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the securement device of Wright and Taylor to comprise a swivel mechanism, similar to the ball and socket joint configuration as taught by Burke, for the motivation of providing securement devices to accommodate movements of a patient while the device is in use (Burke [0032]) or to accommodate movement of the device by a practitioner during a surgical procedure. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 1, and further in view of Atkinson et al., (US 2014/0309687).
Regarding Claim 15, Wright teaches a securement device (Fig. 1) for securing an endovascular structure (Fig. 1, (T)), the securement device comprising: a base (Fig. 1, (12));  
an upper section (Fig. 1, (24)) connected to the base (12), the upper section (24) being narrower at a top than at a bottom (Wright [0029] and seen in Fig. 1 and Fig. 24, wherein the upper section is narrower at the top than the bottom to achieve a vault shape with an apex) and including 
an aperture (Fig. 3, (52)) extending therethrough, the aperture (52) having a central axis, 
a slit (Fig. 3, (50)) disposed adjacent the aperture (52) and extending from the aperture (52) at least partially toward the base (12), the slit (50) comprising a terminal aperture (Fig. 3, (13)), wherein the aperture (52) and the terminal aperture (13) are disposed on opposite sides of the slit (as seen in Fig. 3, wherein (52) and (13) are on opposite sides of (50)), and 
wherein a distance between an upper end of the aperture (52) and a lower end of the terminal aperture (13) represents a majority of an overall height of the upper section (as seen in Fig. 3, wherein (52) is near the upper portion of the upper section (24), whereas (13) is level with the base (12)). 
 Wright doesn’t explicitly teach an elastomer upper section; nor teaches a split extending along a surface of the elastomer upper section, the split providing access to the aperture and to the slit, wherein the slit and the split are disposed on opposite sides of the aperture and are vertically aligned with one another and wherein the aperture is larger than the slit and the split; nor teaches a pair of arms attached to the elastomer upper section and disposed opposite one another, wherein an upper surface of each arm is angled upward from horizontal as it extends outward and wherein an end of one or both arms extends to a height greater than the split, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen.
In related prior art, Taylor teaches a securement device having an elastomer upper section (Fig. 4, (10) and wherein [0049] teaches an upper section formed of flexible (elastomer) material allowing the splits (11) to move or deform to accept a medical line) with a base (Fig. 4, (12)) with an aperture (Fig. 4, (15)) and a split (Fig. 4, (11)) extending along a surface of the upper section (as seen in Fig. 4 wherein (11) is extending along a surface of the upper section (10)), the split (11) providing access to the aperture (15).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright and Taylor, to be formed from an elastomeric material capable of deforming, as taught by Taylor, for the motivation of allowing deformation of the split to receive a medical line in the aperture (Taylor [0049]).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright, to include a split extending along a surface of the upper section, as taught by Taylor, for the motivation of allowing medical line to be easily inserted into the (slot) aperture by guiding and pulling, such that frictional and mechanical mechanisms retain the medical line in the aperture (slot), and allowing medical line to be easily removed by simply pulling upward at a force exceeding the mechanical and friction forces holding the line the (slot) aperture (Taylor [0049]).
The modified securement device of Wright and Taylor teaches the split (Taylor (11)) providing access to the aperture. The split of Taylor leads to an aperture in Taylor, therefore in the combined device, the split will lead to the aperture (52) of Wright.
The modified securement device of Wright and Taylor also teaches the split providing access to the aperture and to the slit; wherein the split of Taylor in the combined device leads to the aperture (52) of Wright, therefore also leads to the slit (50) of Wright. 
The modified securement device of Wright and Taylor also teaches wherein the slit and the split are disposed on opposite sides of the aperture and are vertically aligned with one another; as seen in Wright, and in the combined device, the split of Taylor would be above the aperture (52) of Wright and the slit (50) of Wright, therefore would be on opposite sides of the aperture (52) and would also be vertically aligned with one another as seen in Wright and Taylor), and wherein the aperture is larger than the slit and the split (seen in Wright and in the combined device, wherein the slit (50) is smaller than aperture (52) of Wright; in Taylor [0050] the split (11) can be 0 inches in diameter, therefore the split would be smaller than the aperture (52) in the combined device.
The modified device of Wright and Taylor still doesn’t explicitly teach a pair of arms attached to the elastomer upper section and disposed opposite one another, wherein an upper surface of each arm is angled upward from horizontal as it extends outward and wherein an end of one or both arms extends to a height greater than the split, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen.
In related securement prior art, Atkinson teaches a securement device (Fig. 8) placed on the body, the device having an upper section (Fig. 8, annotated, (18, 20)) and a base (22, 24), wherein the device further comprises one or more arms (Fig. 8, (10)) attached to the upper section (Fig. 8, annotated (18, 20)),

    PNG
    media_image1.png
    335
    325
    media_image1.png
    Greyscale

wherein opposite one another (Fig. 8), each arm (10) extending in a direction transverse to the central axis of the aperture (seen in Fig. 8, wherein the arms (10) extend transverse to the central axis, therefore on the combined device would do the same regarding the central axis of the aperture) such that a downward force against the arms (10) causes the split to widen (Atkinson [0064] wherein downward force against (10) causes the device to (open) widen). Further, Atkinson teaches wherein the arms (10) are angled upwards from horizontal (seen in Fig. 8, wherein the arms (10) are angled upwards from horizontal), wherein the arms (10) extend to a height greater than the split (wherein in Fig. 8, the arms (10) are located on the upper portion of the upper section of the device; the same would apply in the modified device, therefore making the arms extend to a greater height than the split).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the upper section of Wright and Taylor, to comprise one or more arms attached to the upper section, as taught by Atkinson, for the motivation of providing grips near the pivot axis to facilitate one-handed opening motions (Atkinson [0064]).

Regarding Claim 16, Wright in view of Taylor and Atkinson teaches the modified device of claim 15, wherein the base (Wright (12)) includes an adhesive on a bottom surface and a removable cover disposed over the adhesive (Wright [0033] wherein the base (12) has adhesive on the base securement (120) portion of (12), and (Wright [0035]) has a pair of wax paper covers disposed over the adhesive).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2006/0247577) in view of Taylor (US 2012/0216385) as applied to Claim 15, and further in view of Smith et al., (US 2007/0265572).
Regarding Claim 17, Wright in view of Taylor and Atkinson teaches the modified device of claim 15, but don’t explicitly teach wherein the device has a Shore A durometer of about 20 to about 70.
In related prior art, Smith teaches a securement device having an upper section (Fig. 3, (22)) and a base (Fig. 3, (18)), wherein the device has a Shore A durometer hardness in a range of about 40 to 60 durometer (this reads within the claimed range of about 20 to about 70 durometer).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the device of Wright and Taylor, to have a Shore A durometer of about 20 to about 70, as taught by Smith, for the motivation of allowing the device to sufficiently grip the catheter (or other medical tubing) while retaining the necessary amount of elasticity for securing a variety of tubing/catheter sizes (Smith [0116]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783